Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Remarks, p. 8-9, filed 3/15/2021, with respect to Claims 1, 3-14, 16-20 have been fully considered and are persuasive.  The rejections of those Claims have been withdrawn.  In particular, Applicant’s evidence of unexpected results at the sulfur contamination and process conditions are shown in Table 3 as creating an unexpected result: an improvement in effluent cold pour properties.  However, such a result does not read on Claims 15 and 21 because the evidence does not show that these unexpected results exist for all sulfur and temperature levels, and so these Claims are finally rejected.  It is also noted that evidence of unexpected results cannot overcome anticipation rejections under USC 102. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0014216 to Sundararaman.
Regarding Claim 15, Sundararaman teaches a slurry reaction in which hydrocarbon fluid is catalytically hydrocracked with a group VII/VIB metal catalyst (equivalent to a dearomatization catalyst) and an alumina catalyst (equivalent to a dewaxing catalyst). (Sundararaman, para. [0020]-[0021], [0051], & [0083]-[0085]). The Office notes that the phrases “dearomatization” and “dewaxing” do not impart any specific structure or material to the catalysts.  Since the same materials are claimed as exist in the prior art, the effects are expected to be the same.  The effluent of the process may be used as a lubricant. (Id. at para. [0164]). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication 2015/0014216 to Sundararaman.
Regarding Claim 21, Sundararaman teaches a slurry reaction in which hydrocarbon fluid is catalytically hydrocracked with a group VII/VIB metal catalyst (equivalent to a dearomatization catalyst) and an alumina catalyst (equivalent to a dewaxing catalyst). (Sundararaman, para. [0020]-[0021], [0051], & [0083]-[0085]). The Office notes that the phrases “dearomatization” and “dewaxing” do not impart any specific structure or material to the catalysts.  Since the same materials as claimed exist in the prior art, the effects are expected to be the same.  A continuously stirred tank reactor (and by extension, a continuous process) is implied. (Id. at para. [0076]). In the alternative, there are a very limited number of types of slurry reactors: bubble reactors, and agitated (e.g. continuously stirred) slurry reactors.  The person of ordinary skill in the art could have selected either solution with an expectation of success. 
Allowable Subject Matter
Claims 1, 3-14, and 16-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772